DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US PUB 2015/0007121),[CITED BY APPLICANT] hereinafter Lin.

With respect to claim 1, Lin discloses a method for indicating a probing target for a fabricated electronic circuit, the method comprising: generating an electronic, three-dimensional model based on manufacturing layout information of a fabricated circuit (See paragraph [0021] of Lin); obtaining, with a vision system, visual environment information for the fabricated circuit (See paragraph [0021] of Lin); scaling and orienting the three-dimensional model by a scaler and mapper based on the visual environment information (See paragraph [0036] of Lin in view of figure 6 of Lin); overlaying the three-dimensional model with the visual environment information to produce a correlated image (See the abstract and paragraph [0007] in view of figure 6 of Lin); obtaining an identification of a desired network node of the fabricated circuit (See paragraph [0030] of Lin); and indicating a probing target, the probing target corresponding to the desired network node of the fabricated circuit (See paragraph [0030] of Lin).
With respect to claim 2, Lin discloses the method of claim 1, in which obtaining visual environment information for the fabricated circuit includes obtaining locations of one or more fiducial markers for the fabricated circuit (See paragraphs [0019], [0021] and [0030] of Lin).
With respect to claim 3, Lin discloses the method of claim 1, in which scaling and orienting the three-dimensional model includes edge detecting and pattern matching (See claim 18 in view of paragraph [0040] of Lin).
With respect to claim 4, Lin discloses the method of claim 1, further comprising: coupling a probe between the desired network node of the fabricated circuit and a test-and-measurement instrument; and determining whether electrical connectivity exists between the desired network node of the fabricated circuit and the test-and-measurement instrument (See paragraph [0029] in view of paragraph [0041] of Lin).
With respect to claim 5, Lin discloses the method of claim 1, in which indicating the probing target comprises visually displaying a probing target indicator in the correlated image (See paragraphs [0019], [0021] and [0030] of Lin).
With respect to claim 6, Lin discloses the method of claim 5, further comprising: coupling a probe between the desired network node of the fabricated circuit and a test- and-measurement instrument; determining a connectivity status, the connectivity status being whether electrical connectivity exists between the desired network node of the fabricated circuit and the test- and-measurement instrument; and changing the visual display of the probing target indicator to indicate the connectivity status (See paragraphs [0019], [0021] and [0030] of Lin).
With respect to claim 7, Lin discloses the method of claim 6, in which changing the visual display of the probing target indicator to indicate the connectivity status comprises changing at least one of a color of the probing target indicator and a shape of the probing target indicator (See paragraph [0022], [0025] and [0035] of Lin).
With respect to claim 8, Lin discloses the method of claim 1, in which indicating the probing target comprises using augmented reality to virtually project a probing target indicator onto the fabricated circuit at a location corresponding to the desired network node of the fabricated circuit (See paragraph [0021] of Lin).
With respect to claim 9, Lin discloses the method of claim 8, further comprising: coupling a probe between the desired network node of the fabricated circuit and a test- and-measurement instrument; determining a connectivity status, the connectivity status being whether electrical connectivity exists between the desired network node of the fabricated circuit and the test- and-measurement instrument; and changing the virtual projection of the probing target indicator to indicate the connectivity status (See paragraphs [0019], [0021] and [0030] of Lin).
With respect to claim 10, Lin discloses the method of claim 9, in which changing the virtual projection of the probing target indicator to indicate the connectivity status comprises changing at least one of a color of the probing target indicator and a shape of the probing target indicator (See paragraph [0022], [0025] and [0035] of Lin).
With respect to claim 11, Lin discloses the method of claim 1, in which indicating the probing target comprises providing positioning information to an automated probing system, the positioning information corresponding to a location of the desired network node of the fabricated circuit (See paragraph [0030] of Lin).
With respect to claim 12, Lin discloses the method of claim 11, further comprising: coupling a probe between the desired network node of the fabricated circuit and a test- and-measurement instrument; determining a connectivity status, the connectivity status being whether electrical connectivity exists between the desired network node of the fabricated circuit and the test- and-measurement instrument; and providing the connectivity status to the automated probing system (See paragraphs [0019], [0021] and [0030] of Lin).
With respect to claim 13, Lin discloses the method of claim 1, further comprising obtaining, with the test-and- measurement instrument, a measured waveform from the desired network node of the fabricated circuit (See paragraph [0034] of Lin).
With respect to claim 14, Lin discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon that (See paragraphs [0051] and [0052] of Lin), in response to execution by a computing device, cause the computing device to perform operations (See paragraphs [0051] and [0052] of Lin), the operations comprising: generating an electronic, three-dimensional model based on manufacturing layout information of a fabricated circuit (See paragraph [0021] of Lin); obtaining, from a vision system, visual environment information for the fabricated circuit (See paragraph [0021] of Lin); scaling and orienting the three-dimensional model based on the visual environment information (See paragraph [0036] of Lin in view of figure 6 of Lin); overlaying the three-dimensional model with the visual environment information to produce a correlated image (See the abstract and paragraph [0007] in view of figure 6 of Lin); obtaining an identification of a desired network node of the fabricated circuit (See paragraph [0030] of Lin); and indicating a probing target, the probing target corresponding to the desired network node of the fabricated circuit (See paragraph [0030] of Lin).
With respect to claim 15, Lin discloses the non-transitory computer-readable medium of claim 14, in which obtaining visual environment information for the fabricated circuit includes obtaining locations of one or more fiducial markers for the fabricated circuit (See paragraphs [0019], [0021] and [0030] of Lin).
With respect to claim 16, Lin discloses the non-transitory computer-readable medium of claim 14, in which scaling and orienting the manufacturing layout information includes performing an edge detection function and a pattern matching function (See claim 18 in view of paragraph [0040] of Lin).
With respect to claim 17, Lin discloses the non-transitory computer-readable medium of claim 14, in which indicating the probing target comprises causing a computer display to visually display a probing target indicator in the correlated image (See paragraphs [0019], [0021] and [0030] of Lin).
With respect to claim 18, Lin discloses the non-transitory computer-readable medium of claim 17, further comprising: determining a connectivity status, the connectivity status being whether electrical connectivity exists between the desired network node of the fabricated circuit and a test-and- measurement instrument; and changing the visual display of the probing target indicator to indicate the connectivity status (See paragraph [0029] in view of paragraph [0041] of Lin).
With respect to claim 19, Lin discloses the non-transitory computer-readable medium of claim 18, in which changing the visual display of the probing target indicator to indicate the connectivity status comprises changing at least one of a color of the probing target indicator and a shape of the probing target indicator (See paragraph [0022], [0025] and [0035] of Lin).
With respect to claim 20, Lin discloses the non-transitory computer-readable medium of claim 14, in which indicating the probing target comprises causing an augmented reality device to virtually project a probing target indicator onto the fabricated circuit at a location corresponding to the desired network node of the fabricated circuit (See paragraph [0021] of Lin).
With respect to claim 21, Lin discloses the non-transitory computer-readable medium of claim 20, further comprising: determining a connectivity status, the connectivity status being whether electrical connectivity exists between the desired network node of the fabricated circuit and a test-and- measurement instrument; and causing the augmented reality device to change the virtual projection of the probing target indicator to indicate the connectivity status (See paragraphs [0019], [0021] and [0030] of Lin).
With respect to claim 22, Lin discloses the non-transitory computer-readable medium of claim 21, in which causing the augmented reality device to change the virtual projection of the probing target indicator to indicate the connectivity status comprises causing the augmented reality device to change at least one of a color of the probing target indicator and a shape of the probing target indicator (See paragraph [0022], [0025] and [0035] of Lin).
With respect to claim 23, Lin discloses the non-transitory computer-readable medium of claim 14, in which indicating the probing target comprises providing positioning information to an automated probing system, the positioning information corresponding to a location of the desired network node of the fabricated circuit (See paragraph [0030] of Lin).
With respect to claim 24, Lin discloses the non-transitory computer-readable medium of claim 23, further comprising: determining a connectivity status, the connectivity status being whether electrical connectivity exists between the desired network node of the fabricated circuit and a test-and- measurement instrument; and providing the connectivity status to the automated probing system (See paragraphs [0019], [0021] and [0030] of Lin).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2005/0010890 discloses design-based monitoring.
US PUB 2007/0230770 discloses methods and systems for determining a position of 
inspection data in design data space.
US PAT 8,422,825 discloses a method and system for geometry extraction, 3D visualization and 
analysis using arbitrary oblique imagery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858